Citation Nr: 1136619	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1943 to November 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's July 2007 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for May 11, 2011.  However, on the day of the hearing, the Veteran cancelled his request for a Travel Board hearing and instead submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran alleges his current low back disability is related to an injury he sustained in service.  Specifically, in the second quarter of 1944, while temporarily assigned as his unit's courier, there was one occasion when he was sitting aboard an aircraft in its cargo section.  When the aircraft came to a sudden halt, it tilted forward on its nose before landing back on its landing gear.  As a result, some of the cargo shifted around and landed on his back causing him to experience low back pain on the return flight to his unit.  The Veteran states he is unaware if the pilot filed an accident report and that he does not recall whether he sought treatment immediately after the event in service.  He does recall, however, that in November 1945, he mentioned the injury to the personnel who processed his discharge papers.  Because he was told his discharge would be delayed by three weeks if he filed a medical claim, he declined to do so.  He does not recall whether he had to sign a document to that effect.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis related to the low back.  On November 1945 service separation physical examination, a clinical evaluation of his musculoskeletal system was normal.  

Postservice treatment records consist of an undated medical record from Kaiser Permanente wherein it is noted that the Veteran had been referred for an evaluation of back pain with pain going down the ride side; spinal stenosis was assessed.  In a February 2006 consultation note, the Veteran's neurosurgeon, Dr. M.W.H., reported that he first saw the Veteran in May 2004 when he complained of low back pain with radiation into the right lower extremity.  He received several epidural steroid injections and in January 2005, was referred for physical therapy which improved his symptomatology.  At this time, the Veteran no longer had pain in his right lower extremity, but still had numbness.  Right lower extremity radiculopathy, resolved with epidural steroids and physical therapy, was assessed.  A prior MRI from March 2004 was noted as being suggestive for moderate to severe spinal stenosis at L4-5, and the physician indicated his intention to have the Veteran undergo another lumbar spine MRI.  The physician also noted the Veteran's inquiry of whether a "prior traumatic incident that he was involved in during World War II in May to June of 1944 . . . could have initiated or exacerbated his problem," and opined that such a relationship was "possible."

The Veteran has not been afforded a VA examination for his low back disability.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As the record contains medical evidence showing that the Veteran has sought treatment for complaints related to his low back, allegations from the Veteran that he injured his back in service and developed back problems thereafter, and an opinion from a medical professional that his current low back complaints are "possibly" related to his back injury in service, an examination to secure a medical advisory opinion is necessary.  Notably, the Veteran is competent to testify as to symptoms he experiences, including back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a November 2005 statement, he reported, "Over the ensuing years I developed pain in my lower back and contribute[d] the pain increase to age.  Hot pads and over the counter pain medication provided temporary relief.  In time the pain level has increased to a point I sought medical attention.  Approximately two (2) years ago I begin [sic] receiving medical attention for my back."  He has also submitted lay statements from two of his friends, P.E.J. and B.R., who state they have known the Veteran since 1988 and 1989, respectively, and that throughout their acquaintance with the Veteran he has been afflicted with low back problems.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back disability.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide opinions responding to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's current low back disability(ies).

(b) For each low back disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include a back injury therein.

The examiner must explain the rationale for all opinions.

2. 	The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

